Dissenting Opinion by
Mr. Chief Justice Jones :
Joseph N. Pew, Jr. (settlor) created several inter vivos trusts on June 1, 1932, one of which he funded with 30,000 shares of Sun Oil Company. He directed *511the trustees that the fund of this particular trust was to be held intact during the lifetime of his wife; that upon her death the trust was to be divided into four shares, one for each of his children; that 20% of the principal of each child’s share was to be paid to him or her upon reaching age 24, another 30% upon reaching age 28, and the remaining 50% upon reaching age 32—the income from the undistributed principal to be payable to the child in the meantime; and that if any child should die before reaching age 24, 28 or 32, the undistributed principal of his or her share was to pass to his or her children or, in default of children, it should be divided among the other shares.
The settlor’s wife is still alive and presently receiving all the income from the trust fund. In 1966 Eleanor Glenn Pew Morris, a daughter of the settlor, died at the age of 48. Her four children survived her and are still living. The Internal Revenue Service included an indefeasibly vested one-fourth remainder interest of the trust in the audit of the federal estate tax return for Mrs. Morris’ estate. One of Mrs. Morris’ four children however, filed a petition for a declaratory judgment seeking a ruling on the nature of Mrs. Morris’ remainder interest in the trust. On May 30, 1972, the lower court ruled that she had an indefeasibly vested one-fourth interest. This appeal by Mrs. Morris’ four children followed.
In Benson Estate, 447 Pa. 62, 285 A. 2d 101 (1971),1 this Court construed the interest of Mary Pew Benson, Mrs. Morris’ sister, and held that the principal of her share was not a contingent remainder but rather an interest that vested indefeasibly in the child upon reaching the age of 32 even though the mother was still *512living. Today a majority of the Court reaffirms its holding in Benson.2
In my view, the majority opinion in Benson failed to consider a vital phrase in the deed of trust. Paragraph 3 dealt with the disposition of the trust fund after settlor’s wife’s death and began with the words “Upon the death of my said wife”. Whereas the majority passed over these words without comment, my brother Pomeroy properly recognized their fundamental significance. In his dissenting opinion in Benson, he said: “It seems incontrovertible to me that paragraph 3 ... is flatly conditioned upon the death of the settlor’s wife, Alberta H. Pew. Until that occurs, there is to be no division into shares for children, including this decedent, and all the language of that paragraph, spelling out what happens to each share for children, is so far inoperative. The instrument nowhere expressly gives this decedent any interest of any Mnd in the trust estate, even a right to any portion of income, until the death of her mother; I cannot see the justification for construing it as if it does. In my view, the reading of the majority effectively extirpates the words (Upon the death of my said wife, Alberta H. Pew’, which introduce the third paragraph and constitute a precondition to all of its provisions.” 447 Pa. at 73-74, 285 A. 2d at 107.
More importantly, a determination of whether the settlor’s daughters had a contingent or vested remainder should be controlled by Thompson Trust, 363 Pa. 85, 69 A. 2d 112 (1949). In Thompson, a settlor’s deed of an inter vivos trust provided that the trustee was to collect dividends and pay them to settlor’s granddaughter for her life and from and after her death to pay the dividends to her children (settlor’s great grandchildren). As each child reached the age of 21, the trustee was to transfer to each child a pro rata share of stock *513and, in default of any such child reaching 21, to transfer said stock to the settlor’s heirs. This Court held that the great granddaughter who predeceased her mother, having attained the age of 21 years and 26 days, had a contingent remainder. Tn Thompson, after examining the trust instrument, this Court reasoned that there were no express words of gift independent of the direction and time for transfer. Since the gift was implied from the direction to transfer, it was inseparable from the direction and necessarily partook of the quality of the direction; that is, the gift was to be made to the great granddaughter only if she survived her mother and attained the age of 21. Similarly, the interests of settlor’s daughters in the present case are unquestionably contingent on their surviving their mother and attaining the designated ages.

 Benson concerned a principal share of a different family line and the present appellants were not parties. That decision—a. three-to-two decision—did not reflect the view of a majority of the Court.


 took no part in tlie consideration or decision in Benson.